            Case 1:20-cv-06664-LJL Document 50 Filed 04/07/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                4/7/2021
                                                                       :
KEITH FISHBERG,                                                        :
                                                                       :
                                    Plaintiff,                         :
                                                                       :      20-cv-6664 (LJL)
                  -v-                                                  :
                                                                       :          ORDER
STATE FARM FIRE AND CASUALTY COMPANY,                                  :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        As discussed at the hearing on April 5, 2021, the application to withdraw as counsel for

Plaintiff is granted. Dkt. No. 48. Plaintiff’s counsel is directed to send a copy of this Order to

Plaintiff before such withdrawal is effective.

        The case is STAYED until June 4, 2021 to allow Plaintiff time to retain counsel. If new

counsel for Plaintiff does not appear by that date, the Court will understand that Plaintiff has

elected to proceed pro se.

        A status conference is scheduled for June 16, 2021 at 3:00 p.m. Parties are directed to

dial into the Court’s teleconference line at 888-251-2909, Access Code 2123101, and follow the

necessary prompts. One week prior to conference, the parties shall submit a joint case

management plan and scheduling order.

        The Clerk of Court is respectfully directed to terminate the law firm of Cox Padmore

Skolnik & Shakarchy LLP and its attorneys as counsel. The Clerk of Court is also directed to

mail a copy of this Order to Plaintiff at 131 East 15th Street #4B, New York, NY 10003.

        SO ORDERED.

Dated: April 7, 2021                                       __________________________________
       New York, New York                                             LEWIS J. LIMAN
                                                                  United States District Judge
